                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 16-cr-00382-HSG-5
                                   8                    Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                                                           SECOND MOTION IN LIMINE
                                   9             v.
                                                                                           Re: Dkt. No. 851
                                  10     JOEL SALCEDO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Joel Salcedo’s second motion in limine, filed by
                                  14   Defendant on May 11, 2019. Dkt. No. 851. The Government responded on May 14, 2019. Dkt.
                                  15   No. 852. Having carefully considered the parties’ arguments, the Court DENIES Defendant’s
                                  16   second motion in limine.
                                  17          Defendant moves in limine to exclude call logs and texts reflecting communications
                                  18   between Defendant and Oscar Escalante between April 3, 2015 and May 23, 2015, contending that
                                  19   such evidence would unfairly prejudice Defendant because the information predates September
                                  20   29, 2015, which he characterizes as the “starting time of the indictment.” Dkt. No. 851 at 2. The
                                  21   Government intends to use the call logs and texts to prove Defendant’s involvement in the charged
                                  22   drug conspiracies. Dkt. No. 852 at 4. Defendant posits that the calls are not relevant because the
                                  23   evidence “at best” would only establish that Defendant and Escalante knew each other, and that
                                  24   Escalante was looking for a house to rent. Dkt. No. 851 at 2. The Court disagrees, and finds that
                                  25   the calls and texts meet the “any tendency” relevance threshold under Federal Rule of Evidence
                                  26   401 with regard to the alleged conspiracies. Moreover, the probative value of this evidence is not
                                  27   substantially outweighed by a danger of unfair prejudice or any of the other harms listed in Federal
                                  28   Rule of Evidence 403.
                                   1          Defendant also argues that because the calls and texts do not “fall within the starting date

                                   2   of the conspiracy,” the introduction of such evidence would result in a prejudicial variance from

                                   3   the indictment. Dkt. No. 851 at 2, 4. A variance occurs “when the charging terms of the

                                   4   indictment are left unaltered, but the evidence offered at trial proves facts materially different from

                                   5   those alleged in the indictment.” United States v. Von Stoll, 726 F.2d 584, 586 (9th Cir. 1984)

                                   6   (citations omitted). Contrary to Defendant’s assertions, the calls and texts would not prove facts

                                   7   materially different from those alleged in the indictment. See id. The Second Superseding

                                   8   Indictment (“SSI”) does not characterize September 29, 2015 as the starting date of the

                                   9   conspiracy. Dkt. No. 851 at 1, 4. Rather, the SSI expressly states that the Count 1 marijuana

                                  10   conspiracy began “on a date unknown to the Grand Jury, but no later than September 29, 2015,

                                  11   and continu[ed] through at least August 24, 2016.” Dkt. No. 842. Call logs and texts from March

                                  12   and April 2015 are thus admissible as direct proof that Defendant was part of the charged
Northern District of California
 United States District Court




                                  13   conspiracy with an “unknown [ ] but no later than September 29, 2015” start date. See id.

                                  14          In addition, the Ninth Circuit has held that evidence which pre- or post-dates a charged

                                  15   conspiracy’s approximate period is admissible to prove the conspiracy. See, e.g., United States v.

                                  16   Lai, 944 F.2d 1434, 1439 (9th Cir. 1991) (evidence from 1982 and November 1985 admissible

                                  17   when defendant was charged with conspiracy beginning “at a time unknown to the Grand Jury and

                                  18   continuing to in or about October 1985,” because the evidence “can properly be considered to

                                  19   have occurred within the time frame of the conspiracy charged in the indictment”); United States

                                  20   v. Rohrer, 708 F.2d 429, 435 (“Possession of items found little more than one year [after the

                                  21   alleged conspiracy] is admissible”); United States v. Uriarte, 575 F.2d 215, 216–17 (9th Cir.

                                  22   1978) (1972 arrest was admissible as evidence of a conspiracy charge with no set starting date).

                                  23   Defendant articulates no reason that these cases do not control here, and the Court finds none.

                                  24   //
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                                                                         2
                                   1          The Court finds that the challenged evidence is admissible and that its introduction would

                                   2   not constitute an impermissible variance from the indictment. The Court therefore DENIES

                                   3   Defendant’s second motion in limine.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 5/15/2019

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
